 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUrban Laboratories, Inc. and Carolyn Ramseur, andNational Maritime Union of America, AFL-CIO,ITPE Division and Jacqueline C. Williams and Es-peranza Rodriguez. Cases I-CA-14531, I-CA-14554, I CA-14587, and I-CA--14588November 28, 1979DECISION AND ORDERBY MEMBERS PENELLO,, MURPHY, AND TRUESDAII,On July 6, 1979, Administrative Law Judge ElbertD. Gadsden issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andI In his Decision, the Administrative Law Judge granted the GeneralCounsel's motion for "default judgment." Inasmuch as Respondent filed ananswer to the complaint, admitting in part and denying in part the allega-tions in the complaint, and since the Administrative Law Judge's Decision isnot based solely on the pleadings but also on evidence, including the testi-mony of witnesses, presented by the General Counsel at the hearing, we donot affirm the Administrative aw Judge's ruling on the motion for defaultjudgment. Our Decision herein is based on Respondent's admissions in itsanswer to the complaint and the uncontested evidence presented by theGeneral Counsel.2 We hereby note the following inadvertent errors of the AdministrativeLaw Judge, which are insufficient to affect the results of our decision: In sec.II of his Decision, the Administrative Law Judge states that on July 8, 1978,at 3:45 p.m., a telegram was received by the Regional Director advising thatDr. Burke was on medical leave, whereas the record shows that the telegramwas received by the Regional Director on December 8, 1978. In sec. IV of hisDecision, the Administrative Law Judge, in summarizing the testimony ofemployee Sadie Williamson, states that Williamson testified she had beenemployed by Respondent since January 8. 1978, whereas the record indicatesthat she had been employed by Respondent since January I, 1978. Also withrespect to Williamson's testimony, the Administrative Law Judge states thatWilliamson said her hours were cut by "one half off," and that she and otheremployees were ordered to punch out at 9:30 instead of 10:30 a.m. William-son's testimony, however, was that her hours were cut by "one half hour"and that previously employees had punched out at 10 a.m. In various placesin his Decision, the Admininstrative l.aw Judge refers to Gerald Burke.Lamont Combs, and Robert Halliburton as president of Respondent. Therecord shows that Burke is Respondent's president and that Combs andHalliburton are its vice presidents.Contrary to the findings of the Administrative Law Judge. Respondent inits answer to the complaint did not deny that the Union had requested thatRespondent bargain with it. Respondent, however, did deny the allegationthat it had refused the Union's requests to bargain. Shortly before the hear-ing, the General Counsel served on Respondent's a notice of intent to amendthe consolidated complaint by deleting the general refusal to bargain allega-tion which had been denied by Respondent. While the General Counsel didnot so amend the complaint at the hearing, he presented no evidence thatRespondent had violated Sec. 8(a)(5) by a general refusal to bargain with theUnion. Although the Administrative Law Judge made no finding of such aviolation and did not include a provision in his recommended Order for sucha violation, he did include a general bargaining provision in his notice. Un-der these circumstances, we find the general bargaining provision in theAdministrative Law Judge's notice inappropriate, and we shall not includesuch a provision in our notice.conclusions3of the Administrative Law Judge, asmodified herein.1. We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(5) of the Actby unilaterally deducting money from employee'ssalaries for payment of a life insurance program andby reducing employee work hours without notice toor consultation with the Union. However, we findmerit in the General Counsel's and Charging Party'sexceptions to the Administrative Law Judge's failureto find that Respondent's unlawful unilateral changesaffected employees other than the four employeesspecifically named by him.As more fully set forth in the Administrative LawJudge's Decision, employees Jacqueline Williams,Carolyn Ramseur, Sadie Williamson, Esperanza Rod-riguez, and Doris Tolley attended a December 28,1977, meeting during which Respondent directed allemployees at the Groton facility to complete life in-surance forms. Shortly thereafter, these employeesnoticed that money was being deducted from theirpaychecks. In March 1978,4Sidney Kalban, an attor-ney for the Union, notified Respondent by mail thathe had learned that Respondent was withholding $.16per hour from the salary of each of its employees. Inaddition, the testimony of employee witnesses withrespect to a May 22 meeting of all Groton facilityemployees indicates that Respondent's vice president,Combs, asked all employees to sign again for the in-surance policies "because money has already beentaken out for the insurance." We therefore find thatRespondent's unilateral implementation of the man-datory life insurance program and its deduction ofmoney from employees' paychecks affected all em-ployees at the Groton facility who were representedby the Union. Accordingly, we shall amend the Ad-ministrative Law Judge's Conclusions of Law to re-flect this finding and we shall include an appropriateremedial provision in our Order.As noted above, the Administrative Law Judge fur-ther found that Respondent unilaterally reduced theIn view of our agreement with the Administrative Law Judge that Re-spondent violated Sec. 8(a(3) and (I) of the Act by placing employee Caro-lyn Ramseur on "on call" status and by assigning her more onerous and lessdesirable work, and, inasmuch as our remedy would not be materially af-fected, we find it unnecessary to pass on the Administrative Law Judge'sconclusion that such conduct was additionally violative of Sec. 8(a)(4) of theAct.The Administrative Law Judge concluded that the nature of Respondent'sunfair labor practices warranted the use of the board cease-and-desist lan-guage, "in any other manner." In his recommended Order and notice, how-ever, the Administrative Law Judge used neither the broad cease-and-desistlanguage nor the narrow language, "in like or related manner." We haveconsidered this case in light of the standards set forth in Hickmorrt Foods,Inc., 242 NLRB 1357 (1979), and have concluded that a broad remedialorder is inappropriate, inasmuch as it has not been shown that Respondenthas a proclivity to violate the Act or has engaged in such egregious or wide-spread misconduct as to demonstrate a general disregard for employees'fundamental statutory rights. Accordingly, we shall use the narrow injunc-tive language in our Order.' Unless otherwise indicated, all dates hereinafter refer to 1978.246 NLRB No. 93590 URBAN LABORATORIES, INC.working hours of employees Williams, Ramseur, Wil-liamson, and Rodriguez. The record shows, however.that Respondent unilaterally changed the workschedules of other employees, as well as those of thefour named employees, by requiring that employees"punch out" for their morning break from 9:30 to 11a.m., rather than from 10 to 11 a.m. Shop StewardRamseur testified that Respondent instituted thispractice in January and that she began receiving com-plaints from members of the unit shortly thereafter.Employee Williamson testified that the change inwork schedule applied to all employees except "thosethat work in the vegetable preparation room, andsome of the guys." We find that Respondent's unilat-eral change in employees' work schedules affectedmore than the four named employees. We thereforeshall amend the Conclusions of Law to reflect thisfinding and we shall include an appropriate remedialprovision in our Order.52. The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) of the Actby discriminating against employees Williams, Ram-seur, Williamson, and Rodriguez because they re-fused to sign life insurance forms. This discriminationincluded placing these employees on "on call" statusand assigning them more onerous and less desirablework. Although we agree with the AdministrativeLaw Judge that Respondent discriminated againstemployees Williams, Ramseur, and Rodriguez be-cause of their refusals to sign the life insurance formsand their insistence that they were entitled to unionhealth and welfare benefits, we find nothing in therecord to support the Administrative Law Judge'sconclusion that Respondent discriminated in thismanner against employee Williamson. We thereforeshall amend the Administrative Law Judge's Conclu-sions of Law accordingly.AMENDED CONCLUSIONS OF LAWSubstitute the following Conclusions of Law for theAdministrative Law Judge's Conclusions of Law 3through 7:"3. All full-time and regular part-time civilian em-ployees employed at Respondent's Groton, Connecti-cut, facility, exclusive of guards, supervisors as de-fined in Section 2(11) of the Act, and all otheremployees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act."4. By placing employees Williams, Ramseur, andRodriguez on 'on call' status and by assigning themmore onerous and less desirable work because theyI We shall leave to the compliance stage of this proceeding the determina-tion of the identity of the employees, other than those specifically named bythe Administrative Law Judge, who were affected by Respondent's unilateralchanges in violation of Sec. 8(aX) of the Act.would not sign life insurance forms and insisted thatthey were entitled to union health and welfare bene-fits, Respondent violated Section 8(a)(3) and (1) ofthe Act."5. By unilaterally deducting money from the sala-ries of its employees for payment of a life insuranceprogram and reducing the work hours of its employ-ees without notice to or consultation with the Union,the exclusive bargaining representative of the employ-ees in the above-described unit, Respondent violatedSection 8(a)(5) and (1) of the Act."6. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Ur-ban Laboratories, Inc., Groton, Connecticut, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in or support of ac-tivities on behalf of National Maritime Union ofAmerica, AFL-CIO, ITPE Division, by placing em-ployees on call, assigning them more onerous workpositions, or otherwise discriminating against themwith respect to the terms and conditions of their em-ployment.(b) Unilaterally deducting money from employees'salaries for payment of a life insurance program no-tice to or consultation with the National MaritimeUnion of America, AFL-CIO, ITPE Division, the ex-clusive bargaining representative of the employees inthe following appropriate bargaining unit:All full-time and regular part-time civilian em-ployees employed at Respondent's Groton, Con-necticut, facility, exclusive of guards, supervisorsas defined in Section 2(11) of the Act, and allother employees.(c) Unilaterally changing the work hours of theemployees in the above-described bargaining unitwithout notice to or consultation with the NationalMaritime Union of America, AFL-CIO, ITPE Divi-sion.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer Jacqueline Williams, Carolyn Ramseur,and Esperanza Rodriguez reinstatement to the jobswhich they held prior to their being placed on calland assigned more onerous work or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any other rights591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor privileges previously enjoyed, and make themwhole for any loss of earnings they may have sufferedby reason of Respondent's discrimination againstthem in accordance with the formula set forth inF. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977). See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).(b) Make whole all employees in the above-de-scribed bargaining unit for any loss of pay they mayhave suffered as a result of the deduction of moneyfrom their salaries for the life insurance programcommencing on or about January 1978, with interestto be computed as set forth above.(c) Restore all employees in the above-describedbargaining unit to the hours they worked prior to Re-spondent's unilateral change in their work scheduleswhich commenced on or about January 1978, andmake them whole for any loss of pay they may havesuffered as a result of the change in work hours, withinterest to be computed as set forth above.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its office and place of business located inGroton, Connecticut, copies of the attached noticemarked "Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region , afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(f) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in orsupport of activities on behalf of National Mari-time Union of America, AFL-CIO, ITPE Divi-sion, by placing employees on call, assigningthem more onerous work positions, or otherwisediscriminate against them with respect to theterms and conditions of their employment.WE WILL NOT unilaterally deduct money fromemployees' salaries for payment of a life insur-ance program without notice to or consultationwith the National Maritime Union of America,AFL-CIO, ITPE Division.WE WILL NOT unilaterally change employees'work hours without notice to or consultationwith National Maritime Union of America,AFL-CIO, ITPE Division.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under Section 7 of theAct.WE WILL offer Jacqueline Williams, CarolynRamseur, and Esperanza Rodriguez reinstate-ment to the jobs which they held prior to theirbeing placed on call and assigned more onerouswork or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or any other rights or privilegespreviously enjoyed, and make them whole forany loss of earnings they may have suffered byreason of our discrimination against them, withinterest.WE WILL make whole all employees in the bar-gaining unit described below for any loss of paythey may have suffered as a result of our deduc-tion of money from their salaries for the life in-surance program which commenced on or aboutJanuary 1978, with interest.WE WItl. restore all employees in the bargain-ing unit described below to the hours which theyworked prior to our change in work schedules onor about January 1978, and make them wholefor any loss of pay they may have suffered as aresult of the change in work hours, with interest.The appropriate bargaining unit is:All full-time and regular part-time civilian em-ployees employed at Respondent's Groton,Connecticut, facility, exclusive of guards, su-pervisors as defined in Section 2(11) of theAct, and all other employees.URBAN LABORATORIES, INC.DECISIONSrTAIEMENT OF FIHE CASIELBERr D. GADSDEN, Administrative Law Judge: Uponcharges of unfair labor practices filed in Case I CA-14,531on May 25, 1978, by Carolyn Ramseur, an individual; in592 URBAN LABORATORIES IN.Case I-CA 14,554 on June 2. 1978, by National MaritimeUnion of America. AFL CIO, IPE Division. and anamended charge filed on June 30. 1978, by National Mari-time Union of America. AFI (10. ITPE IDivision: in CaseI -CA 14,587 on June 8, 1978, by Jacqueline C. Williams:and in Case I CA 14,588 on June 8 1978. bh -speranzaRodriguez, an individual, each of whom are sometimesherein referred to as Charging Party, an order consolidatingcases, complaint and notice of hearing was issued on Juls21. 1978 ((iC. Exh. I(k) and I(e)), by the Regional Directorfor Region I. on behalf of counsel for the General Counsel.and served upon Respondent's lacoma. Washington. loca-tion on July 25. 1978 (G.(C. xh. 1(e)). A hearing in theabove matter was scheduled for December I I. 1978.Respondent filed an answer (G.C. Exh. (m)) on August11, 1978. admitting by stipulation some of the allegations inthe complaint but specifically denying that in the operationof its business it annually receives goods and services val-ued in excess of $50,000 in the State of (Connecticut frompoints outside the State of' Connecticut. Respondent alsodenies that in the conduct of its business operations it annu-ally receives from sellers or suppliers located in the State ofConnecticut goods valued in excess of $50,000 which wereshipped from points outside the State of (Connecticut.However. Respondent admtns by stipulation that in thecourse and conduct of its business operations it annuallyderives revenues in excess of $50,000 from the sale of goodsand services to the United States Naval Submarine Base inGroton. (onnecticut, and that the United States NavalSubmarine Base in the course and conduct of its businessannually receives in the State of Connecticut goods andservices valued in excess of $50,000 from points located out-side the State of Connecticut.In its answer Respondent denies that the followingnamed persons occupied the positions following their re-spective names, and that they have been and are nowagents of Respondent acting on its behalf and are supervi-sors within the meaning of Section 2(1 1) of the NationalLabor Relations Act, as amended: Gerald C. Burke, pres-ident; Lamont Combs, vice president: Jimmy Burney. man-ager: and Robert Hlalliburton. vice president.Respondent stipulated that all full-time and regular part-time civilian employees employed at Respondent's Groton.Connecticut, facility, exclusive of guards and supervisors asdefined in Section 2(1 ) of the Act. and all other employeesconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(h) of the Act.Respondent neither admits nor denies that at all timessince February 11, 1977. the Union has been the represent-ative for the purposes of collective bargaining or the major-ity of the employees in the said unit and by virtue of Sec-tion 9(a) of the Act has been and is now the exclusiverepresentative of all the employees in the said unit for thepurpose of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of em-ployment.Respondent further denies that on or about December31. 1977, and continuing to date the Union requested Re-spondent to bargain collectively with respect to rates ofpay. wages, hours of employment, or other conditions ofemployment with the Union as the exclusive representativeof all the emplo ees of Respondent in the unit describedabove in paragraph 15.Respondent also denied that it has violated the Act asalleged in the consolidated complaint and notice of hearing.The hearing in the above matter was held before me atMystic. Connecticut. on December 11. 1978. Respondentdid not enter an appearance in person nor through a repre-sentative. A brief has been received from counsel for theC(harging Party with respect to a remedy herein which hasbeen carefully considered.Lipon the entire record in this case and from my observa-tion of the witnesses. I herebs make the following:I:NI)Nis F()I FA II. J RSI) I()NThe documnentars evidence of record (G.C. Exh. 8)cleanrl shows that Respondent (Urban I.aboratories Inc.)completed the Board's commerce questionnaire in which itadmitted that it is a corporation organized under and exist-ing by irtue of the laws of the State of Washington. that ithas a principal place of business in the State of Washing-ton, and that it is a management services firm which pro-vides services having an annual value of $50.000 plus inStates other than that in which the principal place of busi-ness (Tacoma, Washington) is located.The record further shows that in its answer Respondentadmits by stipulation that in the course and conduct of itsbusiness operations it annually derives revenues in excess of$50,000 from the sale of goods and services to the U;nitedStates Naval Submarine Base in Groton. Connecticut, andthat the United States Naval Submarine Base in the courseand conduct of its business annuall receives in the State ofConnecticut goods and sers ices valued in excess of $50,000from points located outside the State of Connecticut.Based upon the foregoing evidence, I conclude and findthat Respondent is and has been at all times material hereinan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. as well as an employerengaged in operations "affecting commerce" as defined inSection 2(6) and (7) of the Act..11. i l ABOR OR(;ANAI()N IN ()OLVtISince the complaint alleges, the answer does not admit ordeny, and the undisputed testimony of record establishedthat National Maritime Union of America. AFL-CIO,ITPE I)ivision, is now and has been at all times materialherein the representative of Respondent's employees priorand subsequent to January .1978, with respect to thewages, hours of work, and working conditions of said em-ployees I conclude and find that National Maritime Unionof America, AFI-CIO, ITPE Division, is now and hasbeen at all times material herein a labor organization withinthe meaning of Section 2(5) of the Act.111. ADEQOA(CY OF NOItI('l It) RFSPOND)[Nt OF IISPROCELDINtlThe General Counsel represented that a copy of the con-solidated compliant was also served on Respondent's busi-593 Dl)( ISIONS OF NATIONAL. I.ABOR RELATIONS BOAR[)ness location in Groton, Connecticut, but was returned un-claimed.Counsel for the General Counsel further represented tothe Administrative Law Judge that a letter proposing settle-ment was sent by the Regional Director to Respondent onOctober 19, 1978; that no response was received from Re-spondent, but the letter was not returned: and that on orabout November 30 or December 1, 1978. the GeneralCounsel wrote a letter to Respondent, and a subpena wasserved upon Respondent's president on November 29. 1978,requesting him to call the General Counsel to try to workout certain stipulations and discuss the recourses.On December 6 General Counsel Wolper. further repre-sented that he wrote to Burke of Respondent and sent himadditional copies of the charge. On Wednesday, December6, 1978, Wolper said that he received a call from Burkeacknowledging receipt of the subpena and requesting post-ponement of the hearing scheduled for December I 1, 1978,until April 1979 because of family medical circumstancesand time needed to comply with the subpena. Wolper saidthat he was then advised by Burke that a letter had beensent that morning confirming receipt of the subpena. A tele-gram requesting postponement of the hearing on thegrounds of amily medical problems was received by theRegional Office at 11 a.m. on December 7.The Regional Director sent a return telegram to Burke inTacoma, Washington, at 2:10 p.m. on December 7 denyingthe request for postponement.On July 8. 1978, at 3:45 p.m. a telegram was received bythe Regional Director from Respondent advising thatBurke was on medical leave after conversing with the Re-gional Director by telephone on December 6.Although the record shows that Respondent filed an an-swer (G.C. Exh. I(m)) on August I, 1978, which was signedby Gerald G. Burke. Ph. D.. Burke is nevertheless not rep-resented by an attorney.The order scheduling the hearing (G.C. Exh. I(o)) wassigned by the Regional Director, Robert S. Fuchs, on No-vember 3(0, 1978. Affidavit showing service of notice andreturn receipt card showing receipt of service by Respon-dent is not in the General Counsel's file.However, the notice of intent to amend the consolidatedcomplaint (dated December 1, 1978), shows a receipt cardacknowledging receipt signed by Respondent on December4, 1978.The General Counsel represented that he served a sub-poena duces tecum on Respondent on November 29, 1978,to appear on December 11, 1978, and the return receiptcard shows that it was delivered and signed by Pat White ofRespondent on December I, 1978, at Tacoma. Washington,the main headquarters of Respondent. However, I do notfind any documentary evidence in the record to support theGeneral Counsel's statement in this regard.The General Counsel also represented that Respondenthas a project manager located in Groton, Connecticut, whodid not appear on behalf of Respondent to request post-ponement.General Counsel Wolper said that he asked Respondenton December 6 what was the nature of that medical prob-lem, and Burke said that his wife suffers with "sacridosis."When he asked him to be more specific Burke declined todo so. However, the General Counsel contends that Burke'swife was not involved in this proceeding, and he thereuponmoved for default judgment in favor of' the Charging Par-ties.IV. 1I1 A .ll(;I) UNFAIR IL.AOR PRA( ItSMaul Brown testified that she was employed by Respon-dent from January 1, 1978, to September 1, 1978, and thatabout May 1978 she knew Burney as project manager forUrban Laboratories, which conducts a catering service andprovides food for enlisted men at the submarine base atNew London, Connecticut. She said that at this particulartime in May they were having a conversation about healthand welfare insurance which the employees were supposedto receive but were in fact receiving and paying for a lifepolicy under the direction of Respondent. She said that shestated to another employee that she thought it was unfair orsomething to that effect, and that Burney in responsethereto said. "That's why I didn't sign the contract, theUnion contract." Money was deducted from her salary forinsurance, General ('ounsel's Exhibit I. which is the lifeinsurance for which she signed during the second or thirdweek in May.Brown further testified that when she received the policyshe was called to the office and talked to people in theoffice. Money was thereafter deducted from her salary sinceMarch 1, 1978, and she received the policy in May.Carmen Soler, patrolman for the National MaritimeUnion of America, testified that his duties involved inter-preting the contract and processing grievances. He statedthat Respondent took over the duties at the United StatesNaval Submarine Base in Groton, Connecticut, on or aboutJanuary I. 1978. succeeding Artistic Caterers as food ser-vice contractors. He further stated that his Union repre-sented the employees at Artistic Caterers, and that afterUrban Laboratories (Respondent), took over in January1978, he talked with Robert Halliburton, vice president ofRespondent on January 5, 1978. as follows:A. They did.Q. At any time after January 1,. 1978 ---you say Ur-ban Laboratories took over on January I of '78?A. Approximately.Q. At any time after that date did you have a con-versation with anyone from Urban Laboratories?A. I did.Q. Who did you have that conversation with? ...A. I brought it to Mr. Halliburton's attention that Iwas empowered to represent the membership up therefor the purposes of wage benefits, wage increases,benefits--fringe benefits; and the existing contract theenforcement of the existing contract.Soler identified General Counsel's Exhibit 3, which is amemorandum of understanding signed by Robert Hallibur-ton, vice president of Respondent. He further testified thathe serviced the employees at the submarine base for about 4or 5 months. During that period he said that he did notreceive any notice from Respondent about charges in theemployees' hours of work or their insurance program.Jacqueline Williams, formerly employed by Artistic Ca-terers, was thereafter employed by Respondent UrbanLaboratories on January 1, 1978, as a food handler making594 URBAN ABORATORI[ES. IN(Csalads. On December 28. 1978. while still in the emplo ofArtistic Caterers Williams said that she attended a meetingof employees held bh Vice President Halliburton. At thatmeeting Halliburton gave them applications for employ-ment and cards for Aetna Insurance to complete. She saidthat she questioned Halliburton about the cards for insur-ance because she said she informed him the employees be-longed to the Union's insurance plan and were already in-sured. She said that he told them he did not have anythingto do with the Union. and that the insurance would be freefrom Respondent whether or not the employees signed it.Williams continued to testilf as follows:lie told us what to fill out on the policy. lie said."Check off B. check off C." or whatever. lie said,"Don't check off B., because that's for loss of limbs."And so we did this.Williams also stated that Vice President Halliburton toldthem that the insurance was a health and welfare plan. Shesaid that all 52 of Artistic Caterers employees were em-ployed by Respondent Urban l.aboratories. HIer startingpay at Respondent was $3.88 per hour. and she noticed thatmoney was being deducted from her salars in Januar\1978. However, she did not learn for what purpose themoney was being deducted until Ma 8 1978. when shewas called to the office and asked by Burney if she wouldsign again for extension of the insurance. She said that shetold him "no." lie gave her her paycheck and told her thatthe money would be deducted anyway.On May 22, 1978, Lamont Combs, president of Respon-dent from Tacoma, Washington. the headquarters of Re-spondent met with all the employees and told them thattheir insurance policies were in, and that he would like foreveryone to sign for it. He specificallN asked her if she un-derstood what he was saying, she said. "es." he asked herwhy she would not sign, and their conversation continuedas follows:A. So that I told him I would not sign it again. Sohe asked me what should he do. I said, "Well, you dowhat you have to do." So, he says. "Okay. As of todayyou are on-call." And he asked Mr. Burney. "Did youhear that?" And so Mr. Burney said yes.So, as of the 22nd of May I was put on-call.Q. What doe-on-call mean?A. He called me in when he wanted me to come in.Q. How long were you on call?A. Well, the 23rd-I called Mr. Lasky, and toldhim. He told me to go to work on the 23rd.Q. Who is Mr. Lasky?A. A Labor Board representative. I went to work onthe 23rd-my husband and 1, and Esperanze. And Iasked Mr. Burney, "Am I still on call?" He says yes, Iam; and I left the premises....TimE WITNESS: Mr. Burney called me at 5 p.m. andasked me to come to work on the 25th at my regulartime. I went in to work on the 25th, at my regular timeand went to my regular job. And on the 25th. at ourbreak time, at I o'clock. Mr. Burney called me to theoffice, and told me when I went back to work at IIo'clock that I would be working at a new job. And thatwas the scullery. And this is where I went to work at.in the scullery.Q. (By Mr. Wolper) What's the scullers?A. It's where ou clean the dishes, and get all thegarbage and everything from the dining hall....A. He called me on the Mr. Burney called me onthe 25th. at 12 p.m.. to tell me not to come to work onthe 26th. I did not work the 26th. I did not work the27th or the 28th, because the' were a Saturdav and aSunday.Q. Okay'?A. I did not work on the 29th. hat was a Monday.Then I was called on the 29th. at 5 p.m.. at night, tocome into work on the 30th. I worked on the 30th inthe scullery, from 6:30 until 9:30.As a result of being on call Williams said that she missed5 days. and that she was put back on her regular job andschedule on June 1. 1978. After June I she said that she wasfloating and worked different jobs as follows:Q. For how long?A. Two days. I worked different jobs. I was floatingthen. .ike, in the morning from 6:30 until 10 I workedin egetable preparation room. From II to 12 Iworked in the North line. And then from 12 o'clock to2 o'clock I went back to the egetable preparationroom.Williams further testified that she had never had achange in jobs or work hours between January I and June Iexcept when she was put on call. After she was recalled shesaid that she was asked to punch out at 1:30 instead of 2p.m. by her supervisor. :utse). Also. after she was recalledin June she said that she had a conversation with Burneabout her hours which she described as follows:Q. What did you say and what did he say?A. Well, the conversation was about me put on pun-ishment. lie said he was sorry that it had to be done.but he didn't have an'thing to do with it. I told himthat he's there to do his job. and I'm there to do myjob. And that was the end of the conversation.Carolyn Rantur, appearing pursuant to subpena, testi-fied that she was employed by Respondent January' 1. 1978,that prior thereto she worked for Artistic Caterers whereshe was shop steward, and that all 58 employees of ArtisticCaterers were hired by Urban Laboratories (Respondent).and paid the same wages. She said that she attended themeeting of employees called by President Halliburton onDecember 28, 1977, and she in fact corroborated the testi-mony of Jacqueline Williams' version of Halliburton's re-quest for insurance as follows:A. And my statement was to him that we hadhealth and welfare with the union, that we didn't wantany insurance. And he said, "You'll get the insuranceregardless of the union. It's free.Q. What else did he say when you had that meeting,other than about the insurance?A. He thought that everybody should sign those pa-pers ...Q. Now, do you recall Mr. Halliburton saying any-thing at that meeting about your not being representedby a union?B. Yes. I do.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. What exactly did he say? Do you recall'?A. As I stated before, we were talking about thehealth and welfare that we had with the union. And hesaid that he wasn't he said to me personally, youknow, that "We don't have a union; I don't want totalk about that." He said, "I'm talking about the insur-ance that we have with the company; that you get itfree, regardless of any other health and welfare.Shortly after she commenced working for Urban l.abora-tories, Ramseur said that she noticed money was being de-ducted from her paycheck, which she later (on or aboutMay 8, (1978), learned was not for health and welfare withthe Union but rather was for life insurance by the (Com-pany. At that time she said that she had the following con-versation with Burney:May 8th was payday: and I went in to get my check.And Mr. Burney says "Step in the office and close thedoor." And I says, "No. I want my check."And he said, "Ms. Ramseur, I have some insuranceforms for you to sign." I said. "No, Mr. Burney. I'mnot signing any insurance forms."And he told me, "Just a minute." And he called toWashington, to Mr. Burke, and told Mr. Burke that"Ms. Ramseiir don't want to sign any insurance forms.What should I do'?"And I don't know what the conversation was. Butthen he gave me the phone, and Mr. Burke told me-he said, "Ms. Ramseur, I understand you don't want tosign the insurance forms." I said, "Yes, that's right I donot want to sign."And he went on to tell me that someone in the in-stallation didn't sign the insurance. and their son diedand they couldn't bury the person. And I said. "I'msorry. I'm hoping that Mr. Ramseur will be able tobury me. I'm not signing any insurance."So, I gave it back to Mr. Burney; and they talked awhile, and he hung up. And he gave me my check, andhe said. "Ms. Ramseur, my boss, Dr. Burke, said if youdidn't sign the insurance form by 4 or 4:30. I don'tknow." And I said. "I don't know either:" and I left.Ramseur further stated that she attended an employees'meeting conducted by Vice President Combs on May 22,1978, during which he told them to sign the insurance formsfor renewal or continuation of the life insurance. Ramseurcontinued to testify as follows:And after he finished talking, later on in the day. Iwent down to get my check. And when I went to getmy check, Mr. Burney said "Are you going to sign?"And I said, "No, I'm not going to sign." And I left andI come on home.And about ten minutes to eight, on the 22nd. Mr.Burney called me. And I said, "Yes, Mr. Burney?"And he said, "Ms. Ramseur, as of now you're on-call."And I said. "Says who?" He said, "Mr. Combs." I said"Could I speak to him?"And I said, "Mr. Combs, why am I put on-call?" Hesaid, "You didn't sign the insurance forms." I says,"All right."Between December 1977 and May 8 and 22, 1978. Ram-seur said that Respondent had not asked her to sign aninsurance form. After the meeting on May 22, 1978, shesaid that she was put on call, and her hours of work werechanged, requiring her to punch out 30 minutes later. Shesaid that when she was recalled to work on May 23 she wasassigned to work in the scullery. Thereafter she was allowedto work every day after June I, hut she missed 5 days fromwork as a result of being on call. Between May 23 andOctober I she said that she was only working 6 hours perday instead of 7. Ramseur acknowledged that she filed adecertification petition (G.C. Exh. 4) with the Board inJanuary 1978 and withdrew it (G.C. Exh. 5 letter with-drawing petition).Ramseur further testified that in earls January 1978 shestarted receiving complaints from fellow employees aboutbeing required to punch out for 30 minutes in the morningfor breaktime.Sadie 14illiamson testified that she had been employed byRespondent since January 8. 1978. and was formerly em-ployed by Artistic Caterers as a mess attendant at the sub-marine base since January 1974. She said that she attendedthe company meeting on December 28. 1977, and she cor-roborated the prior testimony describing that meeting.When she filed a claim for hospitalization for her daugh-ter in March Williamson said that she first learned thatsuch service was not covered by her insurance by consultingwith Burney. The Union looked into the problem andlearned that the employees were not covered by a healthand welfare insurance policy. When Williamson went to gether paycheck in May 1978 Burney asked her to sign for theinsurance, and a discussion ensued about the kind of insur-ance (life vs. health and welfare). Since the insurance theemployees had was for life, Williamson said that she re-fused to sign it. She said that the claim for her daughter'smedical hospitalization was never paid by the Company'sinsurance. During a December meeting Halliburton said hedid not know anything about a union. During the last ofJanuary or the first of February Williamson said that herhours of work were cut by one-half off. She and other em-ployees were ordered to punch out at 9:30 p.m. instead of10:30 a.m. except about six employees who worked in thevegetable preparation room.Esperanza Rodriguez (Tice) testified pursuant to subpenathat she was formerly employed by Artistic Caterers andwas hired by Respondent January 1, 1978. until May 31,1978. She attended the December 28 meeting and corrobo-rated the testimonial accounts of that meeting given byCarolyn Ramseur, Jacqueline Williams, and Sadie William-son.On May 8. 1978, Rodriguez (whose name by recent mar-riage is Tice), further testified that she was called to theoffice by Burney to sign for insurance. She said that she toldhim she did not want that kind of (life) insurance and re-fused to sign the form. Burney said, "Okay, Esperanza. Andyou're going to be on call if you don't sign it," and she said,"Sir, you know what you're suppose to do. And I under-stand what you want, but I no sign something I not want tosign."Rodriguez said that she also attended the May 22 meet-ing where Vice President Combs tried to get her to sign forthe insurance. When she refused to do so he, like Burney,told her that she was on call. Burney also told her not to596 URBAN I.ABORATORIES, INC(come in the next day. May 22, but she reported to work onMay 24: however, Burney said that he did not want her towork. When she came to work on May 8 she was put on aman's job in the spud locker, putting 50 pounds of potatoesinto the machine. On May 25 she was assigned to wash potsand pans. Rodriguez said that these changes in work assign-ments commenced on May 8, and she was placed on callafter May 25. On June 1 she said that she notified Burneythat she would not report for work because she had ob-tained a new job at New London Memorial Hospital.Doris Tolley testified pursuant to subpena that she wasemployed by Artistic Caterers since April 1976, and thatshe was employed by Respondent on January 1. 1978. Shestated that she attended the Halliburton meeting on De-cember 28, 1977, and she corroborated the testimony of theprior witnesses with respect to the discussion and commentsby President Halliburton at that meeting.Specifically, Tolley said that Burney told her, "you eithersign or you'll be put on call," so she signed for the lifeinsurance on or about May 8, 1978. She said that she at-tended the meeting of employees called by Respondent onMay 22, 1978, when Vice President Combs spoke to themas follows:He wanted to talk to us about insurance. And hesaid he was going to try and find some kind of healthand welfare for us. "If you don't want the insurancepolicy," he said, "we'll have to get the majority."So, I said, "Well, we can settle that right now. Ev-erybody that doesn't want it, raise their hands." So,everybody did.And he said, "Well, then, we'll stop taking it out ofyour pay.In January 1978 she said that her work hours were re-duced by 30 minutes, ending at 9:30 a.m. instead of 10 a.m.Sidney H. Kalban, attorney for the National MaritimeUnion, Industrial, Technical and Professional Employees(ITPE), testified and identified General Counsel's Exhibit 9,which is the charge he prepared for signature of the vicepresident of the Union, John C. Hughes, and mailed to theNational Labor Relations Board's Regional Office on orabout May 4, 1978. He said that due to time problems withinvestigation he withdrew the charge without prejudice andfiled a new charge which is the foundation of the complaintherein.He identified General Counsel's Exhibit 10, a letterwhich he sent to Burke on March 28, 1978, after the Unionhad been informed that Respondent was deducting 16 centper hour from the paychecks of its employees. In his letterhe said that he requested that the monies being deductedfrom employees' checks be held in escrow pending comple-tion of negotiation on a collective-bargaining agreementwith Respondent. He said that he first advised PresidentHalliburton that he was the attorney for the Union in mid-January 1978. Kalban also identified General Counsel's Ex-hibit II. a letter dated February 1, 1978, which he sent toHalliburton but which was returned to him marked "Un-claimed" by the postal service. He said that the reason hesent this letter was because he knew that the Federal Ser-vice Contracts Act and the wage determinations issued bythe United States Department of Labor require that 16cents be paid towards health and welfare or paid directly toemployees. Since he knew that the 16 cents was not beingpaid to the Union's health and welfare plan, he thereforerequested Respondent to hold such deductions in escrowuntil they reached a collective-bargaining agreement anddetermined where such deductions should go.Kalban further testified that he also held telephone con-versations with Burke, and at no time had Burke ever toldhim about the change of employee hours of work. nor didhe advise Kalban prior to August 1978 as to the nature ofthe insurance policy for which 16 cent per hour was beingdeducted from the employees' salaries. Attorney Kalbancontinued to testify as follows:Q. Did he advise you, prior to August. 1978, as tothe nature of the insurance that employees werebeing-as to the nature of this insurance policy that hehad?A. No, he did not. In fact, he led me to believe thatthere was no insurance policy in effect.Q. How did you come to that conclusion?A. In reply to a follow up letter to that letter ofMarch 28, he wrote in return that he could not reachany special arrangement- I think that was his term--with the union during the pendency of the NLRBcharges.On or about August 21, 1978, when in negotiating ses-sion, Kalban said that Burke told him the deducted monieshad already been used to purchase an insurance plan, thenature of which kind of insurance he was unaware. Burkethen gave him a name of an insurance broker whom Kal-ban called about four or six times, without reply. It wasabout this time Kalban said that he learned from one of theemployees that the insurance for which monies were beingdeducted by Respondent was a life insurance plan.('onclusionsWith respect to the adequacy of notice to Respondent ofthe date, time, and place of the hearing, I find that therecord establishes the following:A consolidated complaint and notice to hearing schedul-ing a hearing on December 11, 1978, with the place of thehearing to be designated at a later time, was issued by theGeneral Counsel on July 21, 1978, and served on Respon-dent in Tacoma, Washington. on July 25, 1978. The con-solidated complaint scheduled the hearing on December II.1978, with the place of the hearing to be designated at alater time.Respondent filed an answer to the aforedescribed com-plaint on August 1, 1978, in which it denied any violationsof the Act.The Regional Director for Region I issued an orderscheduling the place of hearing and an affidavit of serviceverifying service upon Respondent by certified mail on No-vember 30. 1978. A receipt of said certified order and affi-davit or a returned receipt thereof are not a part of therecord herein.However. pursuant to Sections 102.111 and 102.112 ofthe National Labor Relations Board Rules and Regula-tions. Series 8, as amended, I conclude and find that Re-spondent was properly served with the order scheduling theplace of hearing on or about December 1 4, 1978.597 [)ECISIONS OF NATIONAL LABOR RELATIONS BOARDProof of proper service of said order is further supportedby Section 102.113 of the Board's Rules and Regulations inthat Respondent has raised no question with respect toproper service subsequent to the issuance or its receipt ofthe order.It is further established by the record that the GeneralCounsel filed an affidavit and notice to intent to amend theconsolidated complaint on December 1, 1978, which wasproperly served on and received by Respondent on Decem-ber 4, 1978.The record contains a series of conversations representedby the General Counsel to have taken place between Re-spondent and the Regional Office with respect to Respon-dent's request for postponement of this proceeding and theRegional Director's denial of said request. However, sinceRespondent herein was properly notified of the date, time,and place of this hearing and elected not to appear or toinitiate a request to me for a postponement, I am withoutjurisdiction to pass upon Respondent's request to the Re-gional Director or the Regional Director's denial of saidrequest. The record indicates that Respondent has a localrepresentative in Groton, Connecticut, who did not appearon Respondent's behalf.Consequently, since Respondent ignored the valid andproperly served processes of the Board to appear and availitself of the opportunity to present evidence in defense ofthe allegation in the amended consolidated complaint, theallegations therein are deemed admitted by Respondent,and the motions of the General Counsel and counsel for theCharging Parties for default judgment are hereby enter-tained.Since the General Counsel established a primafacie casewith respect to the issues raised in the pleadings by undis-puted evidence which I credit, both (the General Counseland counsel for Charging Party) motions made pursuant toSection 55 of the Federal Rules of Civil Procedures forjudgment by default are hereby granted.V. THE EFFECT OF HE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.VI. THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices warranting a remedial order, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It having been found that by changing the work hours ofits employees and deducting 16 cents per hour from theirsalaries for life insurance for which they were forced to signwithout notice to or consultation with the Union, the exclu-sive collective-bargaining representative of the employees,Respondent violated Section 8(a)(5) of the Act; by unilater-ally changing the work hours of its employees because theyrefused to renounce their union rights for a health and wel-fare plan and sign a life insurance policy Respondent diddiscriminate against its employees in regard to the hire andtenure or terms or conditions of employment of its employ-ees in violation of Section 8(a)(3) of the Act; that by chang-ing the work hours and assigning an employee to moreonerous work because she engaged in concerted or otheractivities on behalf of the Union and filed charges with theBoard, Respondent discriminated against its employees forfiling such charges in violation of Section 8(a)(4) of the Act;and that by discriminating against its employees as hereinbefore described with respect to their hire or tenure orterms or conditions of employment Respondent violatedSection 8(a)( ) of the Act, the recommended Order will pro-vide that Respondent offer employees Carolyn Ramseur,Jacqueline C. Williams, Esperanze Rodriguez, and SadieWilliamson immediate recall to their jobs as of the daystheir hours of work were reduced and/or the days they wereput on call and make them whole for any loss of earningsoccasioned by the discrimination against them within themeaning and in accord with the Board's decision in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977),l except as specif-ically modified by the wording of such recommended Or-der.Because of the character of the unfair labor practicesherein found the recommended Order will provide that Re-spondent cease and desist from or in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir.1941).Upon the basis of the above findings of fact and the en-tire record in this case I make the following:CONCLUSIONS OF LAWI. Urban Laboratories, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. National Maritime Union of America, AFL-CIO,ITPE Division, is and has been at all times material hereina labor organization within the meaning of Section 2(5) ofthe Act.3. By discriminating in regard to the tenure of employ-ment of Carolyn Ramseur, Sadie Williamson, Jacqueline C.Williams, and Esperanza Rodriguez in an effort to discour-age their support for concerted activity and assistance tothe Union, a labor organization, Respondent has engagedin unfair labor practices condemned by Section 8(a)(3) ofthe Act.4. By discriminating in regard to the tenure of employ-ment of Carolyn Ramseur in an effort to discourage or totake reprisal against her for filing charges with the Board,Respondent has engaged in unfair labor practices con-demned by Section 8(a)(4) of the Act.5. By unilaterally reducing the working hours of employ-ees Carolyn Ramseur, Sadie Williamson, Jacqueline C. Wil-liams, and Esperanza Rodriguez and deducting monies, 16cents per hour, from their salaries for payment of a lifeI See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).598 URBAN L.ABORATORIES. INC.insurance which they were forced to sign without notice toor consultation with the Union. the exclusive collective-bar-gaining representative of the employees. Respondent hasrefused to bargain collectively in violation of Section 8(a)(5)of the Act.6. By engaging in the aforedescribed conduct, unilater-ally changing employees' work hours, reducing their hoursof work, and discriminatorily assigning them to onerouswork positions because they supported and/or assisted theUnion or filed charges with the Board, Respondent did in-terfere with, restrain, and coerce its employees in the exer-cise of rights guaranteed in Section 7 of the Act in violationof Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.{Recommended Order omitted from publication.599